Order entered March 12, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01538-CR

                     DOMINGO SANCHEZ-RODRIGUEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80148-2012

                                           ORDER
       We REINSTATE this appeal.

       On December 5, 2013 we abated this appeal and ordered the trial court to make findings

regarding the voluntariness of appellant’s statement admitted as State’s Exhibit No. 1. On

January 6, 2014, we received and filed a Second Supplemental Clerk’s Record containing the

requested findings. We will dispose of the appeal in due course.


                                                     /s/   DAVID EVANS
                                                           PRESIDING JUSTICE